Citation Nr: 1730474	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a heart condition.

2. Entitlement to a rating in excess of 30 percent for nephropathy with hypertension and edema. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David Anise, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1971 to December 1975.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a heart condition.

2. Nephropathy with hypertension and edema has not been manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension with diastolic pressure predominantly 120 or more.

3. The Veteran meets the schedular criteria for TDIU.

4. Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2016).

2. The criteria for a rating in excess of 30 percent for nephropathy with hypertension and edema have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.326, 4.1, 4.104, 4.115b Diagnostic Code 7101-7541 (2016).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the claims in July 2010 and May 2012, the RO mailed the Veteran a VCAA letters fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service medical records, and providing an examination when necessary.  38 C.F.R. § 3.326(a).  In this case, the service treatment records have been of record since at least the July 2010 rating decision.  The RO also obtained VA outpatient treatment records.  In support of his claim, the Veteran has submitted personal lay statements and private medical records.  Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claim being decided herein that have not already been requested or obtained.

VA afforded the Veteran VA examinations in July 2010, November 2011, December 2011, and September 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and contentions, and the examiners described the Veteran's disabilities in sufficient detail to allow the Board to make a fully informed determination.  The examiners also provided the necessary opinions supported by rationale.  Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").   

Additionally, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected nephropathy with hypertension and edema since he was last examined in September 2013.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  

Thus, the Board finds that there is sufficient medical evidence of record to make a determination in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

Law and Analysis

Service Connection - Heart Condition
 
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a).  
In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection there must be evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records are silent for any in-service complaints, symptoms related to, treatment for, or diagnosis of a heart condition.  Specifically, the Veteran's January 1970 induction, January 1974 annual physical, and December 1975 separation examinations indicated that the Veteran's heart was normal.

Post-service treatment records in 2004 show that the Veteran had a heart murmur. In 2007, he tested negative for ischemia and a 2009 echocardiogram revealed a Grade I diastolic dysfunction and a mildly dilated left atrium.

In July 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his heart condition.  The examiner observed that a heart murmur was noted in 1974 while the Veteran was being hospitalized for a broken jaw.  Upon review of the Veteran's cardiac and pulmonary history, examination findings and tests, the examiner diagnosed the Veteran with a systolic ejection murmur.  He further stated that the Veteran's heart murmur and dilated left atrium was due to or a result of the Veteran's hypertension.

A heart murmur is a finding or symptom and not a disability in and of itself for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999); see also 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995).  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Brown, 3 Vet. App. 223, 225   (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44   (1992).

To the extent that the Veteran asserts in his August 2010 Notice of Disagreement that his heart murmur is a chronic disability, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Veteran is not competent to provide an opinion as to whether he currently meets the diagnostic criteria for a heart condition, as this particular inquiry is within the province of trained medical professionals.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case fall outside the realm of common knowledge of a layperson.  See Andrea v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Board finds that the July 2010 VA examination is significantly probative here, as the examiner reviewed the evidence of record and relied on his own training, knowledge, and expertise as a medical professional in rendering his opinion.  

For all the foregoing reasons, the Board finds that the Veteran's claim for entitlement to service connection for a heart condition is not warranted.
Increased Rating - Nephropathy with Hypertension and Edema

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

As of July 31, 2009, the Veteran's service-connected hypertension was rated at 30 percent as part of the Veteran's service-connected nephropathy with hypertension and edema pursuant to the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7101-7541.  A hyphenated diagnostic code generally reflects rating by analogy to a closely related condition that best approximates the disability picture.  See 38 C.F.R. §§ 4.20 and 4.27. 

Under Diagnostic Code 7541 for renal dysfunction, a 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Additionally, under Diagnostic Code 7101 for hypertensive vascular disease, a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; the minimum evaluation for an individual with a history of diastolic pressure is predominantly 100 or more and who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.   

In November 2011, the Veteran was afforded VA examinations for kidney conditions and hypertension.  The Veteran had been on medication for hypertension control since 1974, and began developing minimal but increasing proteinuria in 2008.  There was evidence of renal dysfunction.  However, the examiner indicated that the Veteran did not have any signs or symptoms due to his renal dysfunction.  The Veteran's BUN and creatine levels were 15mg% and 0.8mg%, respectively.  The Veteran had trace proteinuria (albumin).  The examiner stated that the Veteran had normal renal function and his kidney condition was asymptomatic.  Additionally, the examiner noted that the Veteran had a history of a diastolic blood pressure elevation to predominantly 100 or more that required continuous medication for control.  Upon examination, the Veteran's blood pressure readings were 140/78, 134/80, and 130/78.

September 2013 VA examinations for kidney conditions and hypertension noted that the Veteran also developed edema in both lower extremities in 2008.  The Veteran's BUN and creatine levels were 15mg% and 0.9mg%, respectively.  The Veteran had no evidence of hyaline or granular casts and proteinuria (albumin).  The Veteran's eGFR was greater than 60 and his red blood cells were 0 to 2.  Additionally, the examiner measured current blood pressure readings for the Veteran of 140/66, 110/70, and 113/66.  

VA post-service treatment records from 2011 to 2015 indicate the presence of edema but do not report any findings contrary to the above November 2011and September 2013 VA examination results.

Here, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected nephropathy with hypertension and edema is not warranted.  In so finding, the Board observes that the Veteran's diastolic pressure is not predominantly 120 or more. Thus, the Veteran's hypertension is not at least 40 percent disabling under diagnostic code 7101.  Additionally, the Veteran has not exhibited constant albuminuria with some edema or a definite decrease in kidney function.  Accordingly, the Veteran is most appropriately rated at 30 percent under Diagnostic Code 7101-7541.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU as he is service-connected for sleep apnea associated with fractured mandible, left body, right condyle, with temporomandibular joint dysfunction, rated as 50 percent disabling; nephropathy with hypertension and edema, rated as 30 percent disabling; vascular headaches associated with nephropathy with hypertension and edema, rated as 10 percent disabling from August 2004 and 30 percent disabling from July 2010; fractured mandible, left body, right condyle, with temporomandibular joint dysfunction, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and facial scar on chin, rated as 10 percent disabling. 

The Veteran reported on his November 2010 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that his service-connected disabilities prevented him from securing or following any substantial gainful occupation.   He worked as a Safety & Risk Manager for Klamath County from October 2001 to June 2010.   See also December 2015 Representative Statement; October 2011 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability.  

In October 2010, the Veteran's former employer wrote that he began to notice a gradual decline in the Veteran's work performance in early 2009.  According to the Veteran's former employer, the Veteran had difficulty concentrating and remembering pending tasks.  The Veteran reportedly experienced excessive daytime sleepiness due to this service-connected sleep apnea.  He was either tardy to or absent from work because of his service-connected migraine headaches.  Additionally, the Veteran had a hard time moving about due to his service-connected nephropathy.  With respect to the Veteran's service-connected tinnitus, he stated that ringing in his ears hampered his ability to concentrate while reading or writing reports.  Lastly, the Veteran experienced associated-side effects from prescription medications he took to treat his service-connected disabilities, further impacting his ability to work.  See also October 2010 Veteran's Lay Statement; October 2011 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability; December 2015 Representative Statement.

A March 2013 VA Examiner opined that the Veteran's service-connected disabilities of sleep apnea, hypertension, and kidney problems did not render him unable to secure and maintain substantially gainful employment.  In support of his opinion, the March 2013 examiner stated that the Veteran's sleep apnea, hypertension, kidney problems were essentially asymptomatic and under control with appropriate treatment.  Additionally, prior VA examinations stated that the above conditions, including scars, did not impact his ability to work.  See November and December 2011 VA Examination Reports.  

With respect to the Veteran's service-connected headaches, a November 2011 examiner found that the Veteran's headaches impacted his ability to work.  He stated the Veteran's work performance was severely impacted by prostrating headaches occurring at least twice monthly and documented by his former employer. However, the March 2013 examiner noted that the Veteran was able to accomplish his duties due to the variable work schedule he was allowed to follow at his former job.  When the Veteran was experiencing headaches, he stopped his work until it resolved, and once resolved, he was capable of performing his duties of both a physical and sedentary nature.  

By contrast, a private vocational expert concluded that the Veteran could not maintain or perform any job due to his limitations.  In support of his conclusion, the private vocational expert considered the Veteran's lay assertions and the Veteran's former employer's lay statements, reviewed the Veteran's vocational history and VA examination reports, and relied on his own expertise, knowledge, and training.  See December 2013 Letter from Dr. D. S.  Accordingly, the Board finds that the vocational expert opinion is highly probative here.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the lay statements of record, along with the private vocational expert's opinion and the medical evidence of record regarding the severity of the Veteran's service-connected hypertension, nephropathy, sleep apnea, headaches, and tinnitus and the resultant impact on his ability to secure or follow substantially gainful employment, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for a heart condition is denied.

Entitlement to a rating in excess of 30 percent for service-connected nephropathy with hypertension and edema is denied.

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


